PROVOSTY, C. J.
The mother of defendant, having been appointed curatrix of plaintiff i at the latter’s interdiction, took charge of plaintiff’s effects, consisting of household furniture and other movables. The possession which this curatrix thus acquired was continued at her death by the defendant, her daughter and heir. The present suit is to compel defendant to account for these effects. It is sought to be met by pleas of vagueness and no cause of action and a plea of prescription of one year as applicable to suits in damages founded on topt. The petition in this case is very specific and full, and we have not been favored with ány explanation of why it should be supposed to be vague. The suit is not founded on tort, but is for the recovery of specific property received in trust, and continued to be held in trust. The defendant, as heir and successor of her mother, has continued the possession held by her mother. That possession, being precarious, could never serve as ¿ basis for the prescription acquirandi causa. In so far as the suit is for the value of those of the movables which, for one reason or another, cannot now be returned to plaintiff, it is not founded on tort, but upon the contractual obligation arising from the trust relation; and the very shortest prescription (if any) that could be applied to it would be that of 10 years. Gaude v. Gaude, 28 La. Ann. 181. See, also, the analogous case of School Board v. School Board, 36 La. Ann. 806.
The judgment appealed from, which sustained said exceptions, is set aside, and the case is remanded for trial; the defendant to pay the costs of this appeal.
O’NIELL, J., being absent from the state, takes no part in the decision of this case.